Case 1-19-01030-cec Doc5 Filed 04/04/19 Entered 04/04/19 16:30:51

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
In re:
ANSWER
4921 12th AVENUE LLC,
Bkcy. No.: 1-18-47256-cec
Debtor.
Chapter 11
EIN: xx-xxx1630
x
4921 12th AVENUE LLC, as DEBTOR
Plaintiff,
Adv. Proc. No. 1-19-01030-cec
~against- 7
GALSTER FUNDING, LLC,
Defendant.
xX

 

Defendant Galster Funding LLC (“Galster’’) by its attorneys Butler, Fitzgerald,
Fiveson & McCarthy, P.C., responds to the complaint dated March 19, 2019 (“Complaint”) as
follows:

1. Paragraph 1 of the Preliminary Statement and paragraphs 2, 3 and 4 of the
Jurisdiction & Venue portions of the Complaint do not contain any allegations and therefore do
not require a response. To the extent a response is required, Galster denies the allegations in
paragraph 1 of the Preliminary Statement.

2. Admits the allegations in paragraphs 1, 2 and 3 of the Factual Background
portion of the Complaint, except denies the Debtor continues to be a party in the Galster Fraud

Action.
Case 1-19-01030-cec Doc5 Filed 04/04/19 Entered 04/04/19 16:30:51

3, Admits the allegations in paragraph 4 of the Factual Background of the
Complaint but denies Galster pursued relief in State Court against the Debtor or sought to exert
contro] over Debtor’s assets since the commencement date.

4. Denies the allegations in paragraphs 5, 6, 7, 8, 9, 10 and 11 of the Factual
Background portion of the Complaint.

5. Responds to the allegations re-stated in paragraph 12 of the Complaint in
the same manner Galster previously responded thereto.

6. Admits the allegations in paragraph 13, 14 and 15 of the First Cause of
Action, except refers all questions of law to the Court.

7. . Denies the allegations in paragraphs 16, 17 and 18 of the First Cause of
Action but admits Galster pursued a contempt application against Debtor’s principal in State
Court.

AFFIRMATIVE DEFENSES

8. The bankruptcy stay is not extended to non-debtor Yehuda Salamon,
Debtor’s principal. Mr. Salamon has no absolute right of indemnity from the Debtor. A
judgment against Mr. Salamon is not effectively a judgment against the Debtor, and the Debtor
will not suffer an adverse impact from a judgment against Mr. Salamon. Moreover, Mr.
Salamon sought to stay the state court contempt proceedings against him and the state court
denied his motion.

9. All claims against the Debtor in state court were severed by the state court
and Galster has not pursued any claim against the Debtor in state court since the commencement
date.

10. | The claims are barred by collateral estoppel.
Case 1-19-01030-cec Doc5 Filed 04/04/19 Entered 04/04/19 16:30:51

WHEREFORE, Galster requests the Complaint be dismissed with prejudice,

costs, counsel fees, and such other relief to which it may be deemed entitled.

Dated: New York, New York

TO:

April 4, 2019

BALISOK & KAUFMAN, PLLC
Attn: Joseph Y. Balisok, Esq.
Attorneys for Plaintiff

251 Troy Avenue

Brooklyn, New York 11213

(718) 928-9607

joseph@lawbalisok.com

BUTLER, FITZGERALD, FIVESON
& McCARTHY
A Professional Corporation
Attorneys Defendant Galster Funding, LLC

Ss

David K. Fiveson
A Principal of the Firm
Nine East 45" Street, Ninth Floor
New York, New York 10017
(212) 615-2200

By:

 
